


110 HR 5268 IH: To provide for a temporary increase of the Federal

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5268
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Pallone (for
			 himself, Mr. King of New York,
			 Mr. Dingell, and
			 Mr. Reynolds) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for a temporary increase of the Federal
		  medical assistance percentage under the Medicaid Program, and for other
		  purposes.
	
	
		1.Temporary increase of
			 Medicaid FMAP
			(a)Permitting
			 maintenance of fiscal year 2007 FMAP for last 2 calendar quarters of fiscal
			 year 2008Subject to subsection (e), if the FMAP determined
			 without regard to this section for a State for fiscal year 2008 is less than
			 the FMAP as so determined for fiscal year 2007, the FMAP for the State for
			 fiscal year 2007 shall be substituted for the State’s FMAP for the third and
			 fourth calendar quarters of fiscal year 2008, before the application of this
			 section.
			(b)Permitting
			 maintenance of fiscal year 2008 FMAP for first 3 quarters of fiscal year
			 2009Subject to subsection (e), if the FMAP determined without
			 regard to this section for a State for fiscal year 2009 is less than the FMAP
			 as so determined for fiscal year 2008, the FMAP for the State for fiscal year
			 2008 shall be substituted for the State’s FMAP for the first, second, and third
			 calendar quarters of fiscal year 2009, before the application of this
			 section.
			(c)General 2.95
			 percentage points increase for last 2 calendar quarters of fiscal year 2008 and
			 first 3 calendar quarters of fiscal year 2009Subject to
			 subsections (e), (f), and (g), for each State for the third and fourth calendar
			 quarters of fiscal year 2008 and for the first, second, and third calendar
			 quarters of fiscal year 2009, the FMAP (taking into account the application of
			 subsections (a) and (b)) shall be increased by 2.95 percentage points.
			(d)Increase in cap
			 on Medicaid payments to territoriesSubject to subsections (f)
			 and (g), with respect to the third and fourth calendar quarters of fiscal year
			 2008 and the first, second, and third calendar quarters of fiscal year 2009,
			 the amounts otherwise determined for Puerto Rico, the Virgin Islands, Guam, the
			 Northern Mariana Islands, and American Samoa under subsections (f) and (g) of
			 section 1108 of the Social Security Act (42 U.S.C. 1308) shall each be
			 increased by an amount equal to 5.90 percent of such amounts.
			(e)Scope of
			 applicationThe increases in the FMAP for a State under this
			 section shall apply only for purposes of title XIX of the Social Security Act
			 and shall not apply with respect to—
				(1)disproportionate
			 share hospital payments described in section 1923 of such Act (42 U.S.C.
			 1396r–4);
				(2)payments under
			 title IV or XXI of such Act (42 U.S.C. 601 et seq. and 1397aa et seq.);
			 or
				(3)any payments under
			 XIX of such Act that are based on the enhanced FMAP described in section
			 2105(b) of such Act (42 U.S.C. 1397ee(b)).
				(f)State
			 eligibility
				(1)In
			 generalSubject to paragraph (2), a State is eligible for an
			 increase in its FMAP under subsection (c) or an increase in a cap amount under
			 subsection (d) only if the eligibility under its State plan under title XIX of
			 the Social Security Act (including any waiver under such title or under section
			 1115 of such Act (42 U.S.C. 1315)) is no more restrictive than the eligibility
			 under such plan (or waiver) as in effect on January 1, 2008.
				(2)State
			 reinstatement of eligibility permittedA State that has
			 restricted eligibility under its State plan under title XIX of the Social
			 Security Act (including any waiver under such title or under section 1115 of
			 such Act (42 U.S.C. 1315)) after January 1, 2008, is eligible for an increase
			 in its FMAP under subsection (c) or an increase in a cap amount under
			 subsection (d) in the first calendar quarter (and subsequent calendar quarters)
			 in which the State has reinstated eligibility that is no more restrictive than
			 the eligibility under such plan (or waiver) as in effect on January 1,
			 2008.
				(3)Rule of
			 constructionNothing in paragraph (1) or (2) shall be construed
			 as affecting a State’s flexibility with respect to benefits offered under the
			 State medicaid program under title XIX of the Social Security Act (42 U.S.C.
			 1396 et seq.) (including any waiver under such title or under section 1115 of
			 such Act (42 U.S.C. 1315)).
				(g)Requirement for
			 certain statesIn the case of a State that requires political
			 subdivisions within the State to contribute toward the non-Federal share of
			 expenditures under the State medicaid plan required under section 1902(a)(2) of
			 the Social Security Act (42 U.S.C. 1396a(a)(2)), the State shall not require
			 that such political subdivisions pay a greater percentage of the non-Federal
			 share of such expenditures for the third and fourth calendar quarters of fiscal
			 year 2008 and the first, second, and third calendar quarters of fiscal year
			 2009, than the percentage that would have been required by the State under such
			 plan on March 31, 2008, prior to application of this section.
			(h)DefinitionsIn
			 this section:
				(1)FMAPThe
			 term FMAP means the Federal medical assistance percentage, as
			 defined in section 1905(b) of the Social Security Act (42 U.S.C.
			 1396d(b)).
				(2)StateThe
			 term State has the meaning given such term for purposes of title
			 XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
				(3)RepealEffective
			 as of October 1, 2009, this section is repealed.
				2.Adjustment in
			 computation of Medicaid FMAP to disregard an extraordinary employer pension
			 contribution
			(a)In
			 GeneralOnly for purposes of computing the FMAP (as defined in
			 subsection (e)) for a State for a fiscal year (beginning with fiscal year 2006)
			 and applying the FMAP under title XIX of the Social Security Act, any
			 significantly disproportionate employer pension or insurance fund contribution
			 described in subsection (b) shall be disregarded in computing the per capita
			 income of such State, but shall not be disregarded in computing the per capita
			 income for the continental United States (and Alaska) and Hawaii.
			(b)Significantly
			 Disproportionate Employer Pension and Insurance Fund Contribution
				(1)In
			 generalFor purposes of this section, a significantly
			 disproportionate employer pension and insurance fund contribution described in
			 this subsection with respect to a State is any identifiable employer
			 contribution towards pension or other employee insurance funds that is
			 estimated to accrue to residents of such State for a calendar year (beginning
			 with calendar year 2003) if the increase in the amount so estimated exceeds 25
			 percent of the total increase in personal income in that State for the year
			 involved.
				(2)Data to be
			 usedFor estimating and adjusting a FMAP already calculated as of
			 the date of the enactment of this Act for a State with a significantly
			 disproportionate employer pension and insurance fund contribution, the
			 Secretary of Health and Human Services shall use the personal income data set
			 originally used in calculating such FMAP.
				(3)Special
			 adjustment for negative growthIf in any calendar year the total
			 personal income growth in a State is negative, an employer pension and
			 insurance fund contribution for the purposes of calculating the State’s FMAP
			 for a calendar year shall not exceed 125 percent of the amount of such
			 contribution for the previous calendar year for the State.
				(c)Hold
			 HarmlessNo State shall have its FMAP for a fiscal year reduced
			 as a result of the application of this section.
			(d)ReportNot
			 later than May 15, 2008, the Secretary of Health and Human Services shall
			 submit to Congress a report on the problems presented by the current treatment
			 of pension and insurance fund contributions in the use of Bureau of Economic
			 Affairs calculations for the FMAP and for Medicaid and on possible alternative
			 methodologies to mitigate such problems.
			(e)FMAP
			 DefinedFor purposes of this section, the term FMAP
			 means the Federal medical assistance percentage, as defined in section 1905(b)
			 of the Social Security Act (42 U.S.C. 1396(d)).
			
